Citation Nr: 1540116	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  12-13 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for thoracolumbar spine degenerative disease. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1960 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of May 2010.  In that decision, the RO denied service connection for bilateral hearing loss and tinnitus.  In the course of development following a Board remand in March 2015, service connection for bilateral hearing loss and tinnitus was granted in an August 2015 rating decision.  That is as full grant of the benefit sought on appeal concerning those issues, and, accordingly, they are no longer before the Board.  

The May 2010 rating decision also denied entitlement to an initial evaluation in excess of 10 percent for the Veteran's service-connected back disability.  That issue was remanded by the Board in March 2015, and, in August 2015, the RO granted a temporary total convalescent rating under 38 C.F.R. § 4.30 following back surgery, for the period from March 3, 2014, through June 30, 2014.  After that, the RO reinstated the previous 10 percent rating.  Accordingly, the issue of entitlement to an initial evaluation in excess of 10 percent for thoracolumbar spine degenerative disease remains on appeal. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Even considering his complaints of pain, pain on motion, and functional loss, the Veteran's thoracolumbar spine degenerative disease has not resulted in forward flexion limited to 60 degrees or less, a combined range of motion loss than 120 degrees, or guarding, muscle spasms, abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  For the period from August 26, 2011, through September 23, 2012, symptomatology associated with thoracolumbar spine degenerative disease also included mild radiculopathy of the right lower extremity.

3.  For the period from September 23, 2012, through March 2, 2014, symptomatology associated with thoracolumbar spine degenerative disease also included moderate radiculopathy of the right lower extremity.

4.  For the period beginning July 1, 2014, symptomatology associated with thoracolumbar spine degenerative disease also included mild radiculopathy of the left lower extremity.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 10 percent for service-connected thoracolumbar degenerative disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).   

2.  For the period from August 26, 2011, through September 23, 2012, the criteria for a separate 10 percent evaluation for radiculopathy of the right lower extremity were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).  

3.  For the period from September 23, 2012, through March 2, 2014, the criteria for a separate 20 percent evaluation for radiculopathy of the right lower extremity were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015). 

4.  For the period beginning July 1, 2014, the criteria for a separate 10 percent evaluation for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8620 (2015).  
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case. 

Regarding the duty to assist, there is no indication of the existence of additional potentially relevant evidence.  Service treatment records and all identified private records have been obtained.  He was afforded examinations during the course of the appeal period, which, when considered with the evidence as a whole, provide a sufficient basis to rate the disability.  No additional notification or development is required and that therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Pursuant to the March 2015 Board remand, the Veteran was provided an examination in July 2015.  The examination, in conjunction with the other evidence of record, describes the disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Requested private treatment records were also obtained.  Thus, there has been compliance with the remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (claimant is entitled to substantial compliance with the Board's remand directives).  

All necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the appellant nor his representative has identified, and the record does not indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Veteran's service-connected low back disorder has been evaluated under Diagnostic Code 5242, which pertains to degenerative joint disease of the thoracolumbar spine.  The rating schedule includes a General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Codes 5235-5243.  As pertinent to the thoracolumbar spine, the criteria are as follows:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height, warrants a 10 percent rating.  Id.  

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, a 20 percent rating is warranted.  Id.

For forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine, a 40 percent rating is warranted.  Id.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id. 

Briefly, the evidence reflects that the Veteran filed a claim for service connection for a back injury in November 2009.  He was granted service connection for his back disability, identified as thoracolumbar spine degenerative disease, in a May 2010 rating decision, and assigned a 10 percent rating, effective the date of claim in November 2009.  In March 2014, he underwent a lumbar laminectomy, and he was assigned a temporary total convalescent rating for the period from March 3, 2014, through June 30, 2014.  Effective July 1, 2014, the 10 percent rating was reinstated.  

If the disability has undergone varying and distinct levels of severity throughout the entire time period the claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

During the pendency of the claim, two VA examinations were performed, one in May 2010, before the March 2014 surgery, and one in July 2015, after the surgery.  

For a rating higher than 10 percent, the Veteran's symptomatology must more closely approximate the criteria for a 20 percent rating, or higher.  See 38 C.F.R. § 4.7.  

On the VA examination in May 2010, the Veteran indicated that he had constant low-grade pain in the low back.  On examination, the Veteran's gait was normal.  He could heel and toe walk.  There was flattening of the lumbar lordotic curve.  There was no tenderness to palpation.  There were no palpable muscle spasms.  On range of motion testing, forward flexion was to 90 degrees with mild pain at 80 degrees.  Extension was to 10 degrees with pain at 10 degrees.  Right and left rotation and lateral flexion were to 20 degrees without pain.  

On the VA examination in July 2015, range of motion studies revealed forward flexion to 80 degrees, extension to 20 degrees, and right and left lateral flexion and rotation to 30 degrees.  The Veteran did not have any guarding or muscle spasm.  

Here, despite some limitation of motion, the criteria for a higher rating are not met.  Flexion was to 80 degrees, at which point mild pain began, in May 2010, and 80 degrees in July 2015.  The combined range of motion was 170 degrees in May 2010 and 220 degrees in July 2015.  His gait was normal, and no muscle spasms were present.  Although he had a flattened lumbar lordosis in May 2010, it was not described as reversed.  Private outpatient treatment records dated from 2011 to 2014 likewise fail to show any of the criteria for a higher rating based on the general formula.  In this regard, although the Veteran complained of back pain, no abnormal findings such as limitation of motion or muscle spasms were noted.  Accordingly, a higher rating is not warranted based on the general formula.

When evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Nevertheless, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, functional impairment must be supported by adequate pathology.  Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40).  

On May 2010 examination, the Veteran did not exhibit any further loss of motion due to pain, fatigue, weakness, lack of endurance or incoordination on repetitive motion testing.  He did experience increased pain on repetitive motion testing.  He reported that he had no incapacitating flare-ups.  He reported activities of daily living were not limited.  He said that following activities such as heavy lifting or gardening, he had increased pain and limitation of activities.  

The July 2015 VA examination noted that the Veteran reported that his lower back would flare up with prolonged sitting or any strenuous physical activities.  He seemed to notice some overall lower back weakness and stiffness as well.  He described flare-ups consisting of increased pain, stiffness, and weakness.  He reported functional impairment consisting of stiffness.  On examination, the range of motion, while abnormal did not contribute to a functional loss, according to the examiner.  There was pain on forward flexion and extension, but the Veteran was able to perform three repetitions without loss of function or range of motion.  

The Veteran is already in receipt of the minimum rating, and pain without functional impairment does not warrant a higher rating.  The private outpatient treatment records do not show additional low back impairment.  Thus, a higher rating based on additional functional impairment has not been shown.  

The schedule for rating disabilities of the spine also allows for an alternative  rating based on incapacitating episodes due to intervertebral disc syndrome (IVDS).  However, such a rating is not warranted in the present case.  The May 2010 VA examination indicated that the Veteran reported no incapacitating flare-ups.  The July 2015 examination specifically indicated that IVDS was not found.

In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Radiculopathy

Under the general formula for rating spinal conditions, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Codes 5235-5243, Note (1).  

On the May 2010 VA examination, the Veteran said he had no radiation or numbness.  

In April 2011, a MRI of the lumbar spine was obtained.  The impression was a central-right paracentral disc herniation at L1-L2, with superior extension of disc material above the L1-L2 level.  There was a disc protrusion at T12-L1.  In addition, there was moderate to severe central spinal stenosis of L4-L5 secondary to degenerative facet hypertrophy, ligamentum flavum hypertrophy, and congenitally short pedicles.  

In August 2011, the Veteran sought treatment with an orthopedic surgeon, J. Hamm, M.D.  He said he had some right buttock pain, and started having right hip joint pain about a month ago.  He had recently had some low back surgery.  On examination, he had pain in the buttocks.  He had negative straight leg pain, reflexes were okay, and sensation was normal.  The physician thought he probably had some lumbar issues with his previous surgery, and the impression was lumbar strain.  

The Veteran was seen for follow-up in December 2011.  He was experiencing return of the lower back pain he had had in August, which was successfully treated with a cortisone injection.  This time, he had pain in the right buttock radiating down into the leg to the knee.  The process of returning pain and a new injection was repeated again through July 2012.  In September 2012, he had some lower back discomfort, and fairly severe pain in the right buttocks area.  He had advanced arthrosis in the lower back.  The impression was degenerative disc disease.  In October 2012, he complained of more pain radiating into his leg.  The impression was lumbar radiculopathy.  

In July 2013, an MRI of the lumbar spine was obtained.  There was noted to be interval worsening of now severe central spinal stenosis at L4-L5 due to progressive disc bulging and degenerative changes.  There was also interval worsening of moderate to severe foraminal narrowing at L4-L5, with possible impingement.  There was likely a mild mass effect on the descending cauda equina nerve roots and the bilateral traversing L5 nerve roots.  There was stable moderate central stenosis at L3-L4, due to degenerative changes, stable central disc extrusion at L1-L2 and T12-L1, causing moderate central stenosis.  

In March 2014, the Veteran underwent lumbar laminectomy L3-L5; bilateral foraminotomies, L3-S1; and operative microdissection.  The surgeon noted that the Veteran had signs and symptoms of back pain as well as lumbar radiculopathy and claudication which were treated conservatively, but his symptoms persisted.  It was noted that the surgery was to treat the claudication and radiculopathy, and not the back pain or spondylolisthesis.  

In July 2014, an MRI scan was obtained due to postoperative lumbosacral neuritis.  The Veteran still had multilevel disc protrusions or extrusions at the lower thoracic level, and postoperative changes from L3 to S1, including disk bulge producing moderate left neural foraminal stenosis.  



In July 2015, a VA examination was performed.  The Veteran stated that he continued to experience lower back pain, but he denied lower extremity radicular symptoms.  Nevertheless, it was also noted that after the surgery, the Veteran initially did well, but then developed some pelvic and hip pain.  

Disability of the sciatic nerve (or neuritis or neuralgia) is rated 10 percent when there is evidence of mild incomplete paralysis; 20 percent with moderate incomplete paralysis; 40 percent for moderately severe incomplete paralysis; 60 percent for severe incomplete paralysis with marked muscular atrophy; and 80 percent for complete paralysis when the foot dangles and drops, has no active movement possible of muscles below the knee, and with flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720.  

In view of the Veteran's symptoms involving radiculopathy into the right lower extremity, the Board is of the opinion that the outpatient treatment records show symptomatology commensurate with a 10 percent rating, beginning August 26, 2011, for the right lower extremity.  In September 2012, the pain was described as "fairly severe," and an MRI in July 2013 showed interval worsening of now severe central spinal stenosis at L4-L5 due to progressive disc bulging and degenerative changes.  There was no disc herniation, and the primary symptom was still pain.  Weighing these factors, the Board finds that the symptomatology more closely approximated the criteria for a 20 percent rating based on radiculopathy of the right lower extremity were shown, effective September 24, 2012.  

In March 2014, the Veteran underwent surgery, and in July 2014, an MRI scan was obtained due to postoperative lumbosacral neuritis.  At that time, the Veteran still had multilevel disc protrusions or extrusions at the lower thoracic level, and postoperative changes from L3 to S1, including disk bulge producing moderate left neural foraminal stenosis.  Even the July 2015 VA examination noted some pelvic and hip pain.  Due to the finding of left foraminal stenosis, the Board finds that a 10 percent rating for left sciatic neuropathy is warranted effective July 1, 2014.  

In sum, a separate rating for radiculopathy of the right lower extremity is warranted as follows:  a 10 percent rating, effective August 26, 2011; a 20 percent rating effective September 24, 2012 until the surgery on March 3, 2014.  A separate 10 percent rating for radiculopathy of the left lower extremity is warranted effective July 1, 2014.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular

In exceptional cases where schedular ratings are found to be inadequate, consideration of whether to refer for an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's back disability picture is contemplated by the rating schedule, which provides for higher evaluations for low back disorders.  The evidence of record does not support limitation of activities, beyond that contemplated by the schedular evaluation in effect.  His most troublesome symptoms have been the radiation of pain into the right lower extremity; this is what precipitated the surgery in July 2014.  However, he has now been granted separate compensable ratings for the radiculopathy.  Thus, all of the Veteran's symptomatology associated with his back disorder has been taken into account in the current assigned rating.  As such, the schedular criteria are considered to be adequate; and because this is the case, it is not necessary to proceed to a discussion of whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as "marked interference with employment" and "frequent periods of hospitalization."  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, when he was examined in 2015, the Veteran reported that he had retired from a career as an engineer in 2007, which was when he was 68 years old.  He has made no indication that his back disability played a part in his retirement.  Rice is thereby inapplicable since there is no evidence of unemployability.

ORDER

Entitlement to an initial evaluation in excess of 10 percent for thoracolumbar degenerative disease is denied.  

Entitlement to a separate staged rating of 10 percent for radiculopathy of the right lower extremity is granted for the period from August 11, 2011, through September 23, 2012.

Entitlement to a separate staged rating of 20 percent for radiculopathy of the right lower extremity is granted for the period from September 24, 2012, through March 2, 2012.

A separate 10 percent rating for radiculopathy of the left lower extremity is warranted effective July 1, 2014.  



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


